Conger, J, This was an action in assumpsit to recover for services in putting up and buying ice. Appellee recovered a verdict, and judgment for $1,640. The evidence is quite voluminous, and somewhat contradictory as to the character and value of appellee’s services, but, after carefully reviewing it all, we see no good reason for interfering with the conclusion reached by the jury. Meither do we think there was error in the court refusing the continuance asked. It would serve no good purpose to recite at length the facts and circumstances upon which the application was based. We have carefully considered them all, and are of opinion that the Circuit Court properly exercised its discretion in refusing the continuance. A number of telegrams from appellant or its agents to appellee were introduced in evidence. Appellee testified that they were the original messages that he received in due course of business from the telegraph office in Quincy, and they were giving him directions how to proceed with appellant’s business. There was no error in this. Under such circumstances the copy received from the receiving office is the original. “ Where the party sending a message is the responsible party, and sends a message for the purpose of giving directions to be acted upon, then the message delivered at the end of the line is the original.” Redfield on Carriers, 400; Morgan v. The People, 59 Ill. 62; Scott & Jannigan on Telegraphs, Sec. 340. There was no error in refusing to allow the question of the solvency of the respective parties to the suit to be entered into. Such a question would throw no light upon the issue being tried by the jury, nor would there have been any propriety in entering into the cost of putting up the ice. Appellee was claiming to recover upon an express contract and not upon a quantum meruit. The contents of the Spranle letter might have been shown by appellant at the proper time, but the action of the court in refusing, to permit the question to be asked upon cross-examination was proper. We think there was no error in the action of the court, either upon the questions of instructions or refusing a new-trial. The principal question was one of fact, as to the amount of compensation appellee was entitled to recover, and whether he had not already received for his services all that was due him. The compensation allowed by the jury was liberal, but w-as fully authorized by the testimony of appellee and his witness. After a careful examination of the record we can see no good reason for. interfering with the action of the court below, and therefore the judgment will be affirmed. Judgment affirmed.